hearing fundamentally unfair. Furthermore, the district court did not
                 appear to be affected by the inappropriate remarks as it substantially
                 deviated downward from the sentencing recommendation by the State and
                 the Division of Parole and Probation and imposed the sentencing term
                 recommended by Hanks. Accordingly, we conclude that the victim impact
                 statement did not affect Hanks' substantial rights, and we
                             ORDER the judgment of conviction AFFIRMED.


                                                                               J.
                                                    Pickering


                                                                cc.5zc---      J.
                                                    Parraguirre


                                                                              J.
                                                    Saitta


                 cc: Hon. Scott N. Freeman, District Judge
                      Douglas A. Nutton
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e